Exhibit 10.9
Execution Version
EMPLOYMENT AGREEMENT
     The Employment Agreement (the “Agreement”) is made and entered into as of
April 13, 2011 (the “Effective Date”) by and between RXi Pharmaceuticals
Corporation, a Delaware corporation (the “Company”, or “Employer”), and Robert
E. Kennedy, an individual and resident of the State of Arizona (“Employee”).
     WHEREAS, Employer and Employee desire to enter into an employment agreement
under which Employee shall serve on a full-time basis as the Company’s Vice
President and Chief Financial Officer on the terms set forth in the Agreement,
with the term of the Agreement to commence on the Effective Date.
     NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
     1. Engagement. Effective as of the Effective Date, Employer shall employ
Employee, and Employee shall serve, as the Company’s Vice President and Chief
Financial Officer. Employee understands that his duties as Vice President and
Chief Financial Officer may change from time to time during the Term (as
herewith defined) in the discretion of Employer’s Board of Directors
(hereinafter the “Board”), but such duties shall in all events be at least
consistent with the duties customarily assigned to the Vice President and Chief
Financial Officer of a company substantially comparable as of the Effective Date
to Employer. As a condition to the Employee’s employment by the Employer,
Employee and Employer shall execute the Employee Confidentiality,
Non-Competition, and Proprietary Information Agreement, attached hereto as
Exhibit 1 (the “Confidentiality Agreement”).
     2. Duties. Employee shall perform all duties assigned to him in accordance
with the terms of this Agreement by the Board faithfully, diligently and to the
best of his ability. Such duties include, without limitation, the overseeing and
implementation of the business plan adopted by the Board (as may be revised from
time to time by the Board). Employee shall perform the services contemplated
under this Agreement in accordance with the policies established by and under
the direction of the Board. Employee shall have such corporate power and
authority as shall reasonably be required to enable him to discharge his duties
under this Agreement. Employee’s services hereunder shall be rendered in or
around the vicinity of the Employee’s residence, at Employer’s offices in
Worcester, MA, or such other location as the parties may agree, except for
travel when and as required in the performance of Employee’s duties hereunder.
     3. Time and Efforts. Employee shall devote all of his business time,
efforts, attention and energies to Employer’s business and the discharge of his
duties hereunder. Notwithstanding the foregoing, except as otherwise agreed to
in writing, Employee shall have the right to perform such incidental services as
are necessary in connection with (a) his private passive investments, (b) his
charitable or community activities, (c) his participation in trade or
professional organizations and (d) his service on the board of directors (or
comparable body) of one third-party corporate entity that does not compete with
the Company Business (as defined in the Confidentiality Agreement).

          Employment Agreement         Robert E. Kennedy   Page 1 of 7    

 



--------------------------------------------------------------------------------



 



     4. Term. Employee’s employment shall commence on the Effective Date and
shall terminate on April 13, 2012 (the “Term”), unless sooner terminated in
accordance with Section 6. Neither Employer nor Employee shall have any
obligation to extend or renew this Agreement or Employee’s employment. Unless
the parties otherwise agree in writing, Employee’s employment by Employer shall
terminate upon any termination or expiration of this Agreement. Employer agrees
to apply its best efforts to negotiate in good faith a replacement employment
agreement with the Executive on or before September 30, 2011. In the event the
parties have not entered into a new employment agreement by October 1, 2011
then, immediately upon the Employee’s written request, Employer shall terminate
Employee without cause and all of the provisions of Section 6.2 shall apply.
     5. Compensation. As the total consideration for Employee’s services
rendered under the Agreement, Employer shall pay or provide Employee the
following compensation and benefits:
          5.1. Salary. Employee shall initially be entitled to receive an annual
base salary during the Term of One Hundred Seventy Five Thousand Dollars
($175,000) (hereinafter the “Base Salary”) payable in accordance with the usual
payroll period of Employer, as established from time to time. If and when during
the Term the Company completes one or more financing transactions in which it
sells shares of its capital stock (or securities convertible into or exercisable
or exchangeable for its capital stock) (each, a “Financing,” and collectively,
the “Financings”) resulting in aggregate gross cash proceeds of at least
$5.0 million, then the Base Salary shall be increased to Two Hundred Thousand
Dollars ($200,000) per annum. Further, if and when during the Term the Company
completes one or more Financings resulting in aggregate gross cash proceeds of
at least $7.5 million, then the Base Salary shall be increased to Two Hundred
Twenty Five Thousand Dollars ($225,000) per annum. For purposes of this
Agreement, a Financing shall not include any proceeds to the Company resulting
from the sale of Company capital stock pursuant to the exercise of stock options
or other issuances made primarily for compensatory purposes, or pursuant to the
exercise of warrants or other rights to purchase capital stock of the Company
outstanding as of the Effective Date.
          5.2 Stock Option. On the Effective Date, the Company shall grant
Employee a stock option (“Option”) under the Company’s Amended and Restated 2007
Incentive Plan (the “Plan”) to purchase Thirty Thousand (30,000) shares of the
Company’s common stock. Except as provided in Section 6.2 of this Agreement, the
Option shall vest in equal quarterly installments over 3 years beginning on the
first quarterly anniversary of the Effective Date, provided, in each case, that
Employee remains in the continuous employ of Employer through such quarterly
anniversary date. The Option shall (a) be exercisable at an exercise price per
share equal to the closing market price of the Company’s common stock on the
date of the grant, (b) have a term of ten years, and (c) be on such other terms
as shall be determined by the Board (or the Compensation Committee of the Board)
and set forth in a customary form of stock option agreement under the Plan
evidencing the Option.
          5.3. Expense Reimbursement. Employer shall reimburse Employee for
reasonable business expenses incurred by Employee in connection with the
performance of Employee’s duties in accordance with Employer’s usual practices
and policies in effect from

          Employment Agreement         Robert E. Kennedy   Page 2 of 7    

 



--------------------------------------------------------------------------------



 



time to time. Any reimbursements hereunder shall be paid to Employee promptly in
a lump sum in accordance with such expense reimbursement policies and procedures
then in effect.
          5.4. Vacation. Employee will be entitled to four weeks of paid “time
off” (vacation days plus sick time/personal time) for each full calendar year in
accordance with the Company’s policies from time to time in effect, in addition
to holidays observed by the Company (for partial calendar years, the Employee’s
paid “time off” will be pro-rated). Paid time off may be taken at such times and
intervals as the Employee shall determine, subject to the business needs of the
Company, and otherwise shall be subject to the policies of the Company, as in
effect from time to time. The number of paid “time off” days will accrue per pay
period and will stop accruing once 20 days have been reached.
          5.5. Employee Benefits. The Company shall provide Employee and his
dependents with coverage under all medical, dental and/or vision plans and other
benefit programs available to the Company’s executives and their dependents, to
the extent Employee and his dependents satisfy the applicable eligibility
requirements, and the Company shall pay, directly or indirectly, the monthly and
annual premiums associated with any such medical plans to the same extent the
Company pays such premiums for other executives of the Company. Employee shall
be eligible to participate in any medical insurance and other employee benefits
made available by Employer to all senior executives and/or all of employees of
Employer under Employer’s plans and employment policies in effect during the
Term. Employee acknowledges and agrees that, any such plans or policies now or
hereafter in effect may be modified or terminated by Employer at any time in its
discretion.
          5.6. Payroll Taxes. Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.
     6. Termination. The Agreement and Employee’s employment may be terminated
as set forth in this Section 6.
          6.1. Termination by Employer for Cause; Termination by Employee.
Employer may terminate Employee’s employment hereunder for Cause upon notice to
Employee, and Employee may terminate his employment hereunder, for any reason or
no reason, upon notice to Employer. Cause for the purpose of this Agreement
shall mean any of the following:
          (a) Employee’s breach of any material term of this Agreement including
its Exhibits; provided that the first occasion of any particular breach shall
not constitute Cause unless Employee shall have previously received written
notice from Employer stating the nature of such breach and affording Employee at
least ten (10) days to correct such breach;
          (b) Employee’s conviction of, or plea of guilty or nolo contendere to,
any felony or other crime of moral turpitude;

          Employment Agreement         Robert E. Kennedy   Page 3 of 7    

 



--------------------------------------------------------------------------------



 



          (c) Employee’s act of fraud or dishonesty injurious to Employer or its
reputation;
          (d) Employee’s continual failure or refusal to perform his material
duties as required under the Agreement after written notice from Employer
stating the nature of such failure or refusal and affording Employee at least
ten days to correct the same;
          (e) Employee’s act or omission that, in the reasonable determination
of Employer’s Board (or a Committee of the Board), indicates alcohol or drug
abuse by Employee; or
          (f) Employee’s act or personal conduct that, in the judgment of the
Board (or a Committee of the Board), gives rise to a material risk of liability
of Employee or Employer under federal or applicable state law for
discrimination, or sexual or other forms of harassment, or other similar
liabilities to subordinate employees.
          Upon termination of Employee’s employment by Employer for Cause or by
Employee for any reason, all compensation and benefits to Employee hereunder
shall cease except that Employee shall be entitled to payment, not later than
three days after the date of termination, of (i) any accrued but unpaid salary
and unused vacation time (only as accrued during the then-current year of
employment), and (ii) reimbursement of business expenses accrued but unpaid as
of the date of termination. In addition, Employer’s indemnification obligations
shall remain in effect in accordance with the terms thereof.
          6.2. Termination by Employer without Cause. Employer may also
terminate Employee’s employment without Cause during the Term; provided,
however, that (i) Employer shall remain obligated to continue paying Employee’s
Base Salary at the time of termination for the remainder of the Term, and
(ii) Employee’s Option shall continue to vest for the remainder of the Term.
Upon any termination pursuant to this paragraph, Employee shall, not later than
three days after the date of termination, be entitled to payment of any unused
vacation time (only as accrued as of the date of such termination and in
accordance with applicable law) and reimbursement of business expenses accrued
but unpaid as of the date of termination.
     7. Equitable Remedies; Injunctive Relief. Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of the
Confidentiality Agreement and, accordingly, that Employer shall be entitled to
equitable remedies, including, without limitation, specific performance,
temporary restraining orders, and preliminary injunctions and permanent
injunctions, to enforce such Section without the necessity of proving actual
damages in connection therewith. The provision shall not, however, diminish
Employer’s right to claim and recover damages or enforce any other of its legal
or equitable rights or defenses.
     8. Indemnification. Employer and Employee acknowledge that, as the Vice
President and Chief Financial Officer of Employer, Employee shall be a corporate
officer of Employer and, as such, Employee shall be entitled to indemnification
to the full extent mandated

          Employment Agreement         Robert E. Kennedy   Page 4 of 7    

 



--------------------------------------------------------------------------------



 



by Employer to its officers, directors and agents under the Employer’s
Certificate of Incorporation and Bylaws as in effect as of the date of this
Agreement.
     9. Severable Provisions. The provisions of this Agreement are severable and
if any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.
     10. Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon and enforceable by Employer, its successors and
assigns and Employee and his heirs and representatives; provided, however, that
neither party may assign the Agreement without the prior written consent of the
other party. Employer will cause any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Employer to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that Employer would have
been required to perform it.
     11. Entire Agreement. This Agreement, including the Confidentiality
Agreement, contains the entire agreement of the parties relating to the subject
matter hereof, and the parties hereto have made no agreements, representations
or warranties relating to the subject matter of the Agreement that are not set
forth otherwise therein or herein. Except as expressly provided herein, this
Agreement (including the Confidentiality Agreement) supersedes any and all prior
or contemporaneous agreements, written or oral, between Employee and Employer
relating to the subject matter hereof. Any such prior or contemporaneous
agreements, as well as that certain Employment Agreement between Employee and
Apthera, Inc. (“Apthera”) dated April 1, 2010, as amended on July 1, 2010 (the
“Prior Agreement”), are hereby terminated and of no further effect, and
Employee, by the execution hereof, agrees that any compensation provided for
under any such agreements is specifically superseded and replaced by the
provisions of this Agreement (including the Confidentiality Agreement). Employee
acknowledges that all compensation and other obligations owed to Employee by
Apthera pursuant to the Prior Agreement have been fully and finally paid and
satisfied as of the Effective Date.
     12. Amendment. No modification of this Agreement shall be valid unless made
in writing, approved by the Employer’s Board (or a committee of the Board) and
signed by the parties hereto and unless such writing is made by an executive
officer of Employer (other than Employee). The parties hereto agree that in no
event shall an oral modification of this Agreement be enforceable or valid.
     13. Governing Law; Arbitration. This Agreement is and shall be governed and
construed in accordance with the laws of the State of Delaware without giving
effect to the choice-of-law rules of Delaware. Except to the extent a remedy is
sought as described in Section 7, above, any dispute arising out of, or relating
to, this Agreement or the breach thereof, or regarding the interpretation
thereof, shall be exclusively decided by binding arbitration conducted in Los
Angeles, California in accordance with the rules of the American Arbitration
Association (the “AAA”) then in effect before a single arbitrator appointed in
accordance with such rules. Judgment upon any award rendered therein may be
entered and enforcement

          Employment Agreement         Robert E. Kennedy   Page 5 of 7    

 



--------------------------------------------------------------------------------



 



obtained thereon in any court having jurisdiction. Each of the parties agrees
that service of process in such arbitration proceedings shall be satisfactorily
made upon it if sent by registered mail addressed to it at the address referred
to in Section 14 below. The costs of such arbitration shall be borne
proportionate to the finding of fault as determined by the arbitrator. Judgment
on the arbitration award may be entered by any court of competent jurisdiction.
     14. Notice. All notices and other communications under this Agreement shall
be in writing and mailed, electronically mailed, telecopied (in case of notice
to Employer only) or delivered by hand or by a nationally recognized courier
service guaranteeing overnight delivery to a party at the following address (or
to such other address as such party may have specified by notice given to the
other party pursuant to the provision):
If to Employer:
RXi Pharmaceuticals Corporation
60 Prescott St.
Worcester, MA 01605
Attention: Chief Executive Officer
Fax: (508) 767-3862
Email: mahn@rxipharma.com
If to Employee:
Through company e-mail or company regular mail box if employed by Company or if
not employed:
Robert E. Kennedy
9450 E. Larkspur Drive
Scottsdale, AZ 85260
Email: rob@rekconsultingllc.com
     15. Survival. Sections 7 through 16 shall survive the expiration or
termination of the Agreement.
     16. Counterparts. The Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.
     17. Joint Participation. Employer and Employee agree and acknowledge that
they have jointly participated in the negotiation and drafting of this Agreement
and that this Agreement has been fully reviewed and negotiated by both Employer
and Employee and their respective Counsel. In the event of an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by both Employer and Employee and no presumptions or
burdens of proof shall arise favoring either Employer or Employee by virtue of
the authorship of any of the provisions of this Agreement.

          Employment Agreement         Robert E. Kennedy   Page 6 of 7    

 



--------------------------------------------------------------------------------



 



     18. Attorney’s Fees. In any action or proceeding to construe or enforce any
provision of the Agreement the prevailing party shall be entitled to recover its
or his reasonable attorneys’ fees and other costs of suit in addition to any
other recoveries.
IN WITNESS WHEREOF, the Agreement is executed as of the day and year first above
written.

            EMPLOYER

RXi Pharmaceuticals Corporation
      By:   /s/ Mark J. Ahn        Name:   Mark J. Ahn, Ph.D.        Its:  
President & Chief Executive Officer     EMPLOYEE
       /s/ Robert E. Kennedy     Robert E. Kennedy           

          Employment Agreement         Robert E. Kennedy   Page 7 of 7    

 



--------------------------------------------------------------------------------



 



Exhibit 1
RXi Pharmaceuticals Corporation
EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND
PROPRIETARY INFORMATION AGREEMENT
     AGREEMENT, effective as of April 13, 2011, between RXi Pharmaceuticals
Corporation, a Delaware corporation (the “Company”), and Robert E. Kennedy (the
“Employee”).
     1. Employee will make full and prompt disclosure to the Company of all
inventions, improvements, modifications, discoveries, methods, technologies,
biological materials, and developments, and all other materials, items,
techniques, and ideas related directly or indirectly to the business of the
Company, whether patentable or not, made or conceived by Employee or under
Employee’s direction during Employee’s employment with the Company, whether or
not made or conceived during normal working hours, or on the premises of the
Company (all of which are collectively termed “Intellectual Property”
hereinafter).
     2. Employee agrees that all Intellectual Property, as defined above, shall
be the sole property of the Company and its assigns, and the Company and its
assigns shall be the sole owner of all patents and other rights in connection
therewith. Employee hereby assigns to the Company any rights Employee may have
or acquire in all Intellectual Property and all related patents, copyrights,
trademarks, trade names, and other industrial and intellectual property rights
and applications therefore, in the United States and elsewhere. Employee further
agrees that with regard to all future developments of Intellectual Property,
Employee will assist the Company in every way that may be reasonably required by
the Company (and at the Company’s expense) to obtain and, from time to time,
enforce patents on Intellectual Property in any and all countries that the
Company may require, and to that end, Employee will execute all documents
reasonably necessary for use in applying for and obtaining such patents thereon
and enforcing the same, as the Company may desire, together with any assignment
thereof to the Company or persons designated by the Company, and Employee hereby
appoints the Company as Employee’s attorney to execute and deliver any such
documents or assignments requested by the Company (but only for the purpose of
executing and filing any such document). Employee’s obligation to assist the
Company in obtaining and enforcing patents for Intellectual Property in any and
all countries shall continue beyond the termination of Employee’s employment
with the Company, but the Company shall compensate Employee at a reasonable,
standard hourly rate following such termination for time directly spent by
Employee at the Company’s request for such assistance.
     3. Employee hereby represents that Employee has no continuing obligation to
assign to any former employer or any other person, corporation, institution, or
firm any Intellectual Property as described above. Employee represents that
Employee’s performance of all the terms of this Agreement and as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information acquired by Employee, in confidence or in trust, prior
to Employee’s employment by the Company. Employee has not entered into, and
Employee agrees not to enter into, any agreement (either written or oral), which
would put Employee in conflict with this Agreement.

          Exhibit 1         Robert E. Kennedy   Page 1 of 6    

 



--------------------------------------------------------------------------------



 



     4. Employee agrees to assign to the Company any and all copyrights and
reproduction rights to any material prepared by Employee in connection with this
Agreement and/or developed by Employee during Employee’s employment with the
Company that are related directly or indirectly to the business of the Company.
     5. Employee understands and agrees that a condition of Employee’s
employment and continued employment with the Company is that Employee has not
brought and will not bring to the Company or use in the performance of
Employee’s duties at the Company any materials or documents rightfully belonging
to a former employer which are not generally available to the public.
     6. Employee recognizes that the services to be performed by Employee
hereunder are special, unique, and extraordinary and that, by reason of
Employee’s employment with the Company, Employee may acquire Confidential
Information (as hereinafter defined) concerning the operation of the Company,
the use or disclosure of which would cause the Company substantial loss and
damage which could not be readily calculated and for which no remedy at law
would be adequate. Accordingly, Employee agrees that Employee will not (directly
or indirectly) at any time, whether during or for a period of seven (7) years
after Employee’s employment with the Company:
(i) knowingly use for personal benefit or for any other reason not authorized by
the Company any Confidential Information that Employee may acquire or has
acquired by reason of Employee’s employment with the Company, or;
(ii) disclose any such Confidential Information to any person or entity except
(A) in the performance of Employee obligations to the Company hereunder, (B) as
required by a court of competent jurisdiction, (C) in connection with the
enforcement of Employee rights under this Agreement, or (D) with the prior
consent of the Board of Directors of the Company.
     As used herein, “Confidential Information” includes proprietary and
confidential information with respect to the facilities and methods of the
Company, reagents, chemical compounds, cell lines or subcellular constituents,
organisms, or other biological materials, trade secrets, and other Intellectual
Property, systems, patent applications, procedures, manuals, confidential
reports, financial information, business plans, prospects, or opportunities,
personnel information, or lists of customers and suppliers which are generally
known only to the Company provided, however, that Confidential Information shall
not include any information that is known or becomes generally known or
available publicly other than as a result of disclosure by Employee which is not
permitted as described in clause (ii) above, or the Company discloses same to
others without obtaining an agreement of confidentiality.
     Employee confirms that all Confidential Information is the exclusive
property of the Company. All business records, papers, documents and electronic
materials kept or made by Employee relating to the business of the Company which
comprise Confidential Information shall be and remain the property of the
Company during the Employee’s employment and at all times thereafter. Upon the
termination, for any reason, of Employee’s employment with the Company, or upon
the request of the Company at any time, Employee shall deliver to the

          Exhibit 1         Robert E. Kennedy   Page 2 of 6    

 



--------------------------------------------------------------------------------



 



Company, and shall retain no copies of any written or electronic materials,
records and documents made by Employee or coming into Employee’s possession
concerning the business or affairs of the Company and which comprise
Confidential Information.
     7. During the term of Employee’s employment with the Company and for one
(1) year thereafter (the “Restricted Period”), the Employee shall not directly
or indirectly, for Employee’s own account or for the account of others, as an
officer, director, stockholder (other than as the holder of less than 1% of the
outstanding stock of any publicly traded company), owner, partner, employee,
promoter, consultant, manager or otherwise participate in the promotion,
financing, ownership, operation, or management of, or assist in or carry on
through proprietorship, a corporation, partnership, or other form of business
entity which is in competition with the Company in the field of the development
of pharmaceutical products or product candidates for the treatment of
HER2-positive cancer (the “Company Business”) within the United States or any
other country in which the Company is conducting or is actively seeking or
planning to conduct the Company Business as of the date of such termination.
Notwithstanding the foregoing, except as otherwise agreed to in writing,
Employee shall have the right to perform such incidental services as are
necessary in connection with (a) his private passive investments, (b) his
charitable or community activities,(c) his participation in trade or
professional organizations, and (d) his service on the board of directors (or
comparable body) of one third-party corporate entity that does not compete with
the Company Business.
     During the Restricted Period, the Employee shall not, whether for
Employee’s own account or for the account of any other person (excluding the
Company):

  (i)   solicit or contact in an effort to do business with any person who was
or is a customer of the Company during the Restricted Period, or any affiliate
of any such person, if such solicitation or contact is for the purpose of
competition with the Company; or     (ii)   solicit or induce any of the
Company’s employees to leave their employment with the Company or accept
employment with anyone else, or hire any such employees or persons who were
employed by the Company during the Restricted Period.

     Nothing herein shall prohibit or preclude the Employee from performing any
other types of services that are not precluded by this Section 7 for any other
person.
     Employee has carefully read and considered the provisions of this Section 7
(including the Restricted Period, scope of activity to be restrained, and the
restriction’s geographical scope) and concluded them to be fair, appropriate and
reasonably required for the protection of the legitimate business interests of
the Company, its officers, directors, employees, creditors, and shareholders.
Employee understands that the restrictions contained in this Section may limit
Employee’s ability to engage in a business competitive to the Company’s
business, but acknowledges that Employee will receive adequate remuneration and
other benefits from the Company hereunder to justify such restrictions.
     The Employee shall give prompt notice to the Company of the Employee’s
acceptance of employment or other fees for services relationship during the
Restricted Period, which notice

          Exhibit 1         Robert E. Kennedy   Page 3 of 6    

 



--------------------------------------------------------------------------------



 



shall include the name of, the business of, and the position that Employee shall
hold with such other entity.
     8. In the event that Employee’s employment is transferred by the Company to
a subsidiary, affiliated company, or acquiring company (as the case may be),
Employee’s employment by such company will, for the purpose of this
Confidentiality, Non-Competition, and Proprietary Information Agreement, be
considered as continued employment with the Company, unless Employee executes an
agreement, substantially similar in substance to this Agreement, and until the
effective date of said agreement in any such company for which Employee becomes
employed. It is further agreed that changes in Employee’s position or title
unless expressly agreed to in writing will operate to terminate this
Confidentiality, Non-Competition, and Proprietary Information Agreement without
Cause.
     9. Upon termination of Employee’s employment for any reason, unless such
employment is transferred to a subsidiary, affiliated or acquiring company of
the Company, Employee agrees to leave with, or return to, the Company all
records, drawings, notebooks, and other documents pertaining to the Company’s
Confidential Information, whether prepared by Employee or others, as well as any
equipment, tools or other devices owned by the Company, that are then in
Employee’s possession, however such items were obtained, and Employee agrees not
to reproduce or otherwise retain any document or data relating thereto.
     10. Employee obligations under this Agreement shall survive the termination
of Employee’s employment with the Company for the respective periods
specifically set forth herein regardless of the manner of, and reason for, such
termination, and shall be binding upon Employee’s heirs, executors, and
administrators.
     11. Employee understands and agrees that no license to any of the Company’s
trademarks, patents, copyrights or other proprietary rights is either granted or
implied by Employee’s access to and utilization of the Confidential Information
or Intellectual Property.
     12. No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.
     13. Employee agrees that in addition to any other rights and remedies
available to the Company for any breach or threatened breach by Employee of
Employee’s obligations hereunder, the Company shall be entitled to enforcement
of Employee’s obligations hereunder by whatever means are at the Company’s
disposal, including court injunction.
     14. The Company may assign this Agreement to any other corporation or
entity which acquires (whether by purchase, merger, consolidation or otherwise)
all or substantially all of the business and/or assets of the Company. Employee
shall have no rights of assignment.
     15. If any provision of this Agreement shall be declared invalid, illegal,
or unenforceable, then such provision shall be enforceable to the extent that a
court deems it reasonable to enforce such provision. If such provision shall be
unreasonable to enforce to any

          Exhibit 1         Robert E. Kennedy   Page 4 of 6    

 



--------------------------------------------------------------------------------



 



extent, such provision shall be severed and all remaining provisions shall
continue in full force and effect.
     16. This Agreement shall be effective as of the date first written above.
     17. This Agreement shall be governed in all respects by the laws of the
State of Delaware, without regard to principles of conflicts of law.
[Signature Page Follows]

          Exhibit 1         Robert E. Kennedy   Page 5 of 6    

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Employee has executed this Agreement as of the date set
forth above:

                BY:    /S/ Robert E. Kennedy       Name of Employee: Robert E.
Kennedy                ACCEPTED AND AGREED TO:

RXi Pharmaceuticals Corporation
      BY:   /s/ Mark J. Ahn, Ph.D.        Name:   Mark J. Ahn, Ph.D.       
Title:   President & Chief Executive Officer       

          Exhibit 1         Robert E. Kennedy   Page 6 of 6    

 